DETAILED ACTION

This Office Action is in response to the amendment, filed on September 14, 2021.  Primary Examiner acknowledges Claims 1-20 are pending in this application, with Claims 1, 3, 4, 8, 11, 16, 17, and 19 having been currently amended, and Claims 21-74 having been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-7, 9, 10, 13, 14, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Payne Jr. (2004/0025885) with Estes et al. (6,105,575) as incorporated by reference. 
a hollow under-nose reservoir 14 formed of a soft, flexible silicone elastomer.” Para 0036) pressurizable to a therapeutic pressure of at least 6 cm of water above ambient pressure (“a positive airway pressure device 12 is described in U.S. Pat. No. 6,105,575 issued to Respironics, Inc. of Pittsburgh, Pa. The complete disclosure of this patent is incorporated herein by reference.” Para 0035 - where 6,105,575 attributed to Estes et al. states “The PPAP pressure range (peak inspiratory pressure to minimum expiratory pressure) is generally between 2 to 20 cm H.sub.2 O, with typical values in the 8 to 14 cm H.sub.2 O range. This is consistent with bi-level PAP therapy where significant comfort/compliance is found with peak inspiratory to minimum expiratory pressure differentials of 6 cm H.sub.2 O or more.” Column 6, Lines 40-45), said plenum chamber (14) including a plenum chamber inlet port (defined by the connection points of 17/18 to 14, “Flexible rubber airway tubes 17 and 18 connect to opposite ends of the under-nose reservoir 14, and extend outwardly a distance sufficient to comfortably fit the interface 11 around the head of the patient.” Para 0036) sized and structured to receive a flow of air at the therapeutic pressure for breathing by a patient, a seal forming structure (15/16, “. The under-nose reservoir 14 extends across the upper lip of the patient, and has two molded nasal insert sleeves 15 and 16 for positioning in the nares of the nose.” Para 0036) constructed and arranged to form a seal with a region of the patient’s face surrounding an entrance of the patient’s airways, the seal forming structure (15/16) having a hole therein such that the flow of air at said therapeutic pressure is delivered to at least an entrance of the patient’s nares, the seal forming structure (15/16) constructed and arranged to maintain the therapeutic pressure in the plenum chamber headwear 10 includes an elongated neoprene head strap 25 with a section of hook fasteners 26 at one end adapted to releasably mate with an outside fabric surface 27 of the strap 25 at an opposite end.” Para 0037) to provide a force to hold the seal forming structure (15/16) in a therapeutically effective position on a head of the patient, the positioning and stabilizing structure (10), comprising: at least one gas delivery tube (17/18, “Flexible rubber airway tubes 17 and 18 connect to opposite ends of the under-nose reservoir 14, and extend outwardly a distance sufficient to comfortably fit the interface 11 around the head of the patient. The opposite ends of the airway tubes 17, 18 are connected to a hollow Y-shaped coupling 21. The coupling 21 forms a single ventilation opening 22 which connects to a main supply line 23 of the treatment device 12.” Para 0036) to deliver a flow of air to the entrance of the patient’s airways via the seal forming structure (15/16), the at least one gas delivery tube (17/18) being constructed and arranged to contact in use at least a region of the patient’s head superior to an otobasion superior of the patient’s head (best seen Figure 1, gas tube extends above ears); and wherein the at least one gas delivery tube (17/18) includes an inner textile layer (25, “As best shown in FIGS. 2 and 3, the headwear 10 includes an elongated neoprene head strap 25 with a section of hook fasteners 26 at one end adapted to releasably mate with an outside fabric surface 27 of the strap 25 at an opposite end.” Para 0037) and an outer textile layer (28/29, “The head strap 25 has first and second tube holders 28 and 29 attached at respective holding points to retain the airway tubes 17, 18 of the nasal interface 11 in a desired position during use, and to stabilize the reservoir 14 under the nose of the patient. The tube holders 28, 29 are preferably formed of respective elastic strips. The elastic strips are sewn at respective opposite ends to the head strap 25, and cooperate with the strap 25 to form respective eyes 31 and 32 which are pulled open by the patient to receive the airway tubes 17, 18 of the nasal interface 11.” Para 0038) of the gas delivery tube (17/18) such that the inner textile layer (25) is spaced from the outer textile layer (28/29) along a central portion of the gas delivery tube (17/18) to form a tubular shape, wherein the first seam (“sewn” Para 0038, best see Figures 2-4) provides rigidity (“holding points” Para 0038) to the gas delivery tube (17/18), and wherein the inner textile layer (25) has a substantially planar cross sectional shape (defined by the flat surface), wherein the outer textile layer (28/29) has a predetermined non-planar cross sectional shape (defined by the arcuate shape to receive/received by the tube), and wherein the outer textile layer (28/29) is resilient (“elastic strips” Para 0038) such that when subjected to external force the cross sectional shape of the outer textile layer (28/29) is altered, and when the external force is released the outer textile layer (28/29) returns to a predetermined non-planar cross sectional shape.  
Regarding the concept of the shape changing of the outer textile layer, this feature is a function of the recipe of the flexible gas delivery tube (17/18) into the outer textile layer (28/29) and also a function of the pressurization of the gas delivery tubes (17/18), wherein the external force may be the application of pressures of gas through the gas delivery tube (17/18) 
As to Claim 2, Payne discloses the inner textile layer (25, “neoprene head strap 25” Para 0037) has different material properties than the outer textile layer (28/29,”elastic strips” Para 0038).
As to Claim 5, Payne discloses the inner textile layer (25, “neoprene head strap 25” Para 0037) is joined to the outer textile layer (28/29) along a second edge of the gas delivery tube (17/18) thereby forming a second seam (“sewn” Para 0038, best see Figures 2-4) of the gas delivery tube (17/18).
As to Claim 6, Payne discloses the inner textile layer (25, “neoprene head strap 25” Para 0037) is floppy (“neoprene rubber is soft, resilient, and breathable” Para 0037).
As to Claim 7, Payne discloses the inner textile layer (25, “neoprene head strap 25” Para 0037) is secured to the outer textile layer (28/29, “elastic strips” Para 0038), wherein the outer textile layer (28/29) imparts tension (“sewn” Para 0038) onto the inner textile layer (25).
As to Claim 9, Payne discloses the at least one gas delivery tube (17/18) is configured to extend continuously (via 21, Figure 2, “The coupling 21 forms a single ventilation opening 22 which connects to a main supply line 23 of the treatment device 12.” Para 0036) from a right side of the patient, along the parietal bone, to a left side of the patient (best seen Figures 1 and 2).
As to Claim 10, Payne discloses the at least one gas delivery tube (17/18) includes an air supply conduit (22, “The coupling 21 forms a single ventilation opening 22 which connects to a main supply line 23 of the treatment device 12.” Para 0036), wherein when the patient main supply line 23 of the treatment device 12.” Para 0036) is located adjacent the parietal bone.
As to Claim 13, Payne discloses the outer textile layer (28/29, “elastic strips” Para 0038) has an interior surface, wherein the interior surface of the outer textile layer (28/29, “elastic strips” Para 0038) has a positive curvature (via the receipt of the gas delivery tubes 17/18). 
As to Claim 14, Payne discloses the inner textile layer 25, “neoprene head strap 25” Para 0037) has a zero curvature (best seen Figure 2). This feature is also a function of the greater thickness as seen in Figure 2 of the inner textile layer (25) to the outer textile layer (28/29).
As to Claim 17, Payne discloses the inner textile layer (25) is joined to the outer textile layer (28/29) along a second edge of the gas delivery tube (17/18)  thereby forming a second seam (“sewn” Para 0038, best see Figures 2-4) of the gas delivery tube (17/18), the inner textile layer (25) and the outer textile layer (28/29) being spaced from each other between the first seam and the second seam (“sewn” Para 0038, best see Figures 2-4), wherein rigidizers are not utilized along the inner textile layer (25) between the first joint and the second joint.
As to Claim 18, Payne discloses during use and pressurized by air the inner textile layer (25) expands away from the outer textile layer (28/29).
As to Claim 20, Payne discloses the at least one gas delivery tube (17/18) is thermoformed in a predetermined shape such that a first arm extends along a first plane, and an upper portion extends along a second plane that is substantially orthogonal to the first plane without external force or pressure (best seen Figure 2).  Primary Examiner maintains the term “thermoformed” is a product by process limitation.  Applicant is reminded, "[E]ven though . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Payne Jr. (2004/0025885) with Estes et al. (6,105,575) as incorporated by reference as applied to Claim 1. 
	As to Claim 12, Payne discloses an outer textile layer (28/29) made of a conformable outer textile membrane (“elastic” Para 0038) for embracing the gas delivery tube (17/18) with the use of seams (“sewn” Para 0038, best see Figures 2-4); yet, does not expressly disclose the width of the first seam is varied along a length of the at least one gas delivery tube.

	In light of the relationship between the spacing of stitches and the directionality of stiches, it would have been obvious to one having ordinary skill in the art to modify the variability of the first seam of Payne in order to select the desired fitment, tension, and space suitable to be supplied to the gas delivery tube upon which the seam is secured, since it has been held were the general conditions of a claim are disclosed discovering the optimum or workable ranges involves only routine skill in the art.  Moreover, Applicant has not asserted this specific construction of the varied seam provides a particular advantage, solves a stated problem or serves a purpose different from that of permitting the desired fitment, tension, and space; thus, the use of the specific constructions lacks criticality in its design.   Consequently, one of ordinary skill in the art would have expected Applicant’s invention to perform equally well with the modified Payne, as the construction would yield the predictable results of providing the desired fitment, tension, and space suitable for the gas delivery tube.  Therefore, it would have been obvious to one having ordinary skill in the art to modify the construction of the seam length, a known result effective variable, in order to provide the desired fitment, tension, and space of the gas delivery tube upon application. 
	As to Claim 15, Payne discloses an outer textile layer (28/29) made of a conformable outer textile membrane (“elastic” Para 0038) for embracing the gas delivery tube (17/18) with sewn” Para 0038, best see Figures 2-4) as connected to the inner textile layer (25, “neoprene head strap 25” Para 0037); yet does not expressly disclose the inner textile layer and the outer textile layer are joined together without stitching.
As well known, routine and conventional in the field of sewing/tailoring/crafting, the joining of two fabrics together does not necessitate stitching.  For example: a crafter or skilled artisan short on time or skill may utilize Dritz® Stitch Witchery® (a fusible bonding web is great for quick fixes and easy no-​sew projects that permanently bonds two layers of fabric together with the heat of an iron), fabric glue, snaps, rivets, etc., whereby each method known to join fabrics together. 
In light of this relationship, it would have been obvious to one having ordinary skill in the art to modify the sewn seams of Payne to be constructed with a non-sewing method in order to join the fabrics together, since it has been held were the general conditions of a claim are disclosed discovering the optimum or workable ranges involves only routine skill in the art.  Moreover, Applicant has not asserted this specific construction of the non-sewing method provides a particular advantage, solves a stated problem or serves a purpose different from that of permitting the joining of fabrics together; thus, the use of the specific constructions lacks criticality in its design.   Consequently, one of ordinary skill in the art would have expected Applicant’s invention to perform equally well with the modified Payne, as the construction would yield the predictable results of providing the desired bonding of each fabric layer together.   Therefore, it would have been obvious to one having ordinary skill in the art to modify the construction of the fabric joining edge, a known result effective variable, in order to provide the desired bonding of the fabric layers suitable for acceptance of the gas delivery tube. 

Claims 3, 4, 8, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Payne Jr. (2004/0025885) with Estes et al. (6,105,575) as incorporated by reference as applied to Claim 1, in view of Meyer et al. (2005/0284481). 
As to Claim 3, Payne discloses the inner textile layer (25) comprises an inner interior textile membrane (“neoprene” covered by cotton or cotton blend material Para 0037), wherein the outer textile layer (28/29) includes an outer interior textile membrane (“elastic” Para 0038), wherein the outer interior textile membrane (“elastic” Para 0038) of the outer textile layer (28/29) and the inner interior textile membrane (“neoprene” covered by cotton or cotton blend material Para 0037) of the inner textile layer (25) are joined together along edges (“sewn” Para 0038, best see Figures 2-4) of the at least one gas delivery tube (17/18), wherein the inner interior textile membrane (“neoprene” covered by cotton or cotton blend material Para 0037) and the outer interior textile membrane (“elastic” Para 0038) join the inner textile layer (25) to the outer textile layer (28/29).  Yet, Payne does not expressly disclose the “at least one gas delivery tube further comprising an inner textile membrane provided to the inner textile layer, wherein during use the inner textile membrane is configured to resist the transfer of air through the inner textile layer.  
Meyer teaches a similar patient interface of Payne having a patient interface (Figures 1-3) having a multilayered textile material sandwiching a gas flow through the strap (Claim 1).  Meyer teaches variations of construction layer thicknesses will change the pneumatic resistance (“The pneumatic resistance can be set for different conditions of use by using different mesh sizes, fabric thicknesses and a variable number of fabric layers.” Para 0020).  

As to Claim 4, Payne discloses the inner textile layer (25, “neoprene head strap 25” Para 0037) comprises a conformable inner textile membrane (“neoprene” covered by cotton or cotton blend material - “The neoprene rubber is soft, resilient, and breathable. The fabric is preferably a cotton or cotton blend material, and covers the entire outside surface of the head strap 25.” Para 0037), and the outer textile layer (28/29, “elastic strips” Para 0038) comprises a conformable outer textile membrane (“elastic” Para 0038).  Yet, Payne does not expressly disclose the outer textile layer is thicker than the inner textile layer and “a conformable inner textile membrane provided to the inner textile layer, the inner textile membrane being air impermeable … a conformable outer textile member provided to the outer textile layer, the outer textile member being air permeable”.
Meyer teaches a similar patient interface of Payne having a patient interface (Figures 1-3) having a multilayered textile material sandwiching a gas flow through the strap (Claim 1).  Meyer teaches variations of construction layer thicknesses will change the pneumatic resistance (“The pneumatic resistance can be set for different conditions of use by using different mesh sizes, fabric thicknesses and a variable number of fabric layers.” Para 0020).  
In light of the teachings of Meyer, it would have been obvious to one having ordinary skill in the art to modify the textile strap of Payne in order to select the desired pneumatic resistance of air through the strap, since it has been held were the general conditions of a claim are disclosed discovering the optimum or workable ranges involves only routine skill in the art.  Moreover, Applicant has not asserted the specific construction of the layers provides a particular advantage, solves a stated problem or serves a purpose different from that of varying the pneumatic resistance of the layer; thus, the use of the specific orientation of the outer textile layer being thicker than the inner textile layer, lacks criticality in its design. Consequently, one of ordinary skill in the art would have expected Applicant’s invention to perform equally well with the modified Payne, as the construction for varying layers, is obvious to try from a finite number of identified, predictable solutions, with a reasonable expectation of success, and thus would yield the predictable results of a variation in the pneumatic resistance in the layer as taught by Meyer.  Therefore, it would have been obvious to one having ordinary 
As to Claim 8, Payne discloses the inner textile layer (25, “neoprene head strap 25” Para 0037) comprises an exterior textile sheet (“neoprene” described as “breathable” Para 0037) and an interior textile membrane (one of “cotton or cotton blend” which covers “neoprene” Para 0037), wherein the interior textile membrane (one of “cotton or cotton blend” which covers “neoprene” Para 0037)is configured to resist the transfer of air through the exterior textile sheet (“neoprene” described as “breathable” Para 0037); yet, does not expressly disclose the “inner textile member is provided to an interior surface of the inner textile layer. 
Meyer teaches a similar patient interface of Payne having a patient interface (Figures 1-3) having a multilayered textile material sandwiching a gas flow through the strap (Claim 1).  Meyer teaches variations of construction layer thicknesses will change the pneumatic resistance (“The pneumatic resistance can be set for different conditions of use by using different mesh sizes, fabric thicknesses and a variable number of fabric layers.” Para 0020).  
In light of the teachings of Meyer, it would have been obvious to one having ordinary skill in the art to modify the textile strap of Payne in order to select the desired pneumatic resistance of air through the strap, since it has been held were the general conditions of a claim are disclosed discovering the optimum or workable ranges involves only routine skill in the art.  Moreover, Applicant has not asserted the specific construction of the layers provides a particular advantage, solves a stated problem or serves a purpose different from that of varying the pneumatic resistance of the layer; thus, the use of the specific orientation of the inner 
As to Claim 11, Payne discloses an outer textile layer (28/29) made of a conformable outer textile membrane (“elastic” Para 0038) and an inner textile layer (25, “neoprene head strap 25” Para 0037) comprises a conformable inner textile membrane (“neoprene” covered by cotton or cotton blend material - “The neoprene rubber is soft, resilient, and breathable. The fabric is preferably a cotton or cotton blend material, and covers the entire outside surface of the head strap 25.” Para 0037); yet, does not expressly disclose the outer textile layer comprises an exterior textile sheet and an interior textile membrane, wherein a conformable sheet is sandwiched between the exterior textile sheet and the interior textile membrane and “an outer textile membrane is provided to an interior surface of the outer textile layer”
Meyer teaches a similar patient interface of Payne having a patient interface (Figures 1-3) having a multilayered textile material sandwiching a gas flow through the strap (Claim 1).  Meyer teaches variations of construction layer thicknesses will change the pneumatic 
In light of the teachings of Meyer, it would have been obvious to one having ordinary skill in the art to modify the textile strap of Payne in order to select the desired pneumatic resistance of air through the strap, since it has been held were the general conditions of a claim are disclosed discovering the optimum or workable ranges involves only routine skill in the art.  Moreover, Applicant has not asserted the specific construction of the layers provides a particular advantage, solves a stated problem or serves a purpose different from that of varying the pneumatic resistance of the layer; thus, the use of the specific orientation of the outer textile layer having multiple layers, lacks criticality in its design. Consequently, one of ordinary skill in the art would have expected Applicant’s invention to perform equally well with the modified Payne, as the construction for varying the number of layers of the outer textile layer, is obvious to try from a finite number of identified, predictable solutions, with a reasonable expectation of success, and thus would yield the predictable results of a variation in the pneumatic resistance in the layer as taught by Meyer.  Therefore, it would have been obvious to one having ordinary skill in the art to modify the construction of the outer textile layer by varying the number of layers of the outer textile layer, a known result effective variable, suitable for providing variation in pneumatic resistance of fabric layers. 
As to Claim 16, Payne discloses the inner textile layer (25) comprises an inner interior textile membrane (“neoprene” covered by cotton or cotton blend material Para 0037), wherein the outer textile layer (28/29) includes an outer interior textile membrane (“elastic” Para 0038), wherein the outer interior textile membrane (“elastic” Para 0038) of the outer textile layer neoprene” covered by cotton or cotton blend material Para 0037) of the inner textile layer (25) are joined together along edges (“sewn” Para 0038, best see Figures 2-4) of the at least one gas delivery tube (17/18), wherein the inner interior textile membrane (“neoprene” covered by cotton or cotton blend material Para 0037) and the outer interior textile membrane (“elastic” Para 0038) join the inner textile layer (25) to the outer textile layer (28/29).  Yet, Payne does not expressly disclose the formation of an air impermeable membrane between the inner textile layer and the outer textile layer and “an inner textile membrane provided to the inner textile layer” and the “outer textile membrane provided to the outer textile layer”.
Meyer teaches a similar patient interface of Payne having a patient interface (Figures 1-3) having a multilayered textile material sandwiching a gas flow through the strap (Claim 1).  Meyer teaches variations of construction layer thicknesses will change the pneumatic resistance (“The pneumatic resistance can be set for different conditions of use by using different mesh sizes, fabric thicknesses and a variable number of fabric layers.” Para 0020).  
In light of the teachings of Meyer, it would have been obvious to one having ordinary skill in the art to modify the air permeability of the textile layer of Payne in order to select the desired pneumatic resistance of air through the strap, since it has been held were the general conditions of a claim are disclosed discovering the optimum or workable ranges involves only routine skill in the art.  Moreover, Applicant has not asserted the specific construction of the layers provides a particular advantage, solves a stated problem or serves a purpose different from that of varying the pneumatic resistance of the layer; thus, the use of the specific orientation of the air permeability of the textile layer, lacks criticality in its design. . 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Payne Jr. (2004/0025885) with Estes et al. (6,105,575) as incorporated by reference as applied to Claim 1, in view of Ovzinsky et al. (9,731,090, which is a national stage entry of PCT/AU2012/000667 having a PCT publication date of December 13, 2012 - outside of the grace period and thus eligible for a rejection under 35 U.S.C. 102(a)(1)) and Meyer et al. (2005/0284481). 
	As to Claim 19, Payne discloses the outer textile layer (28/29) includes a conformable material (“elastic” Para 0038); yet, does not expressly disclose the conformable material is thermoformed to the non-planar cross-sectional shape and the “conformable material provided to the outer textile layer”. 
	Regarding the conformable material, Ovzinsky teaches a similar patient interface to Payne, having a plurality of air delivery conduits (520) constructed by “thermoforming” as a known manner of making air delivery conduits (“the air delivery conduit may be formed using bonded film bladders (e.g., TPU films, silicone films, welded, glued). Air bladders are thermoforming, and RF welding. Advantages of bonded film bladders include: can be formed into a three-dimensional shape; transparent materials available; and/or low cost.” Column 9, Lines 15-25; “In another example, the air delivery conduit may be formed using foam. Thermoforming is a method of processing flat material such as polyester or nylon into a finished three-dimensional shape.” Column 9, Lines 40-55; “In another example, the air delivery conduit may be formed using thermoformed fabrics. Thermoformed fabrics differ in that they are fabrics which have been impregnated with stabilizing resins and a polymetric blend of duro and thermo plastics.” Column 9, Lines 50-65) and well as headgear straps (“the one or more headgear straps may be thermoformed” Column 10, Lines 20-25; “the one or more headgear straps may include a combination of tubular woven textiles (e.g., socks, vascular grafts) and fabricated or thermoformed sections.” Column 10, Lines 30-35). Therefore, it would have been obvious to one having ordinary skill in the art to modify the outer textile layer (28/29) to be made via thermoforming a known manner of making air delivery conduits as well as headgear straps for patient interfaces. 
Regarding the “conformable material provided to the outer textile layer”, Meyer teaches a similar patient interface of Payne having a patient interface (Figures 1-3) having a multilayered textile material sandwiching a gas flow through the strap (Claim 1).  Meyer teaches variations of construction layer thicknesses will change the pneumatic resistance (“The pneumatic resistance can be set for different conditions of use by using different mesh sizes, fabric thicknesses and a variable number of fabric layers.” Para 0020).  

	Thus, the combination of Payne in view of Ovzinsky and Meyer teaches the modification of the tube to be made via thermoforming a known manner of making air delivery conduits as well as headgear straps for patient interfaces, as taught by Ovzinsky and further to have a multilayer construction, as taught by Meyer to provide variation in pneumatic resistance of fabric layers imparting the desired air impermeability.  

Response to Arguments
Applicant's arguments, filed September 14, 2021, have been fully considered but they are not persuasive.  On Page 15, Paragraphs 2-6, Applicant has argued the prior art made of record does not disclose or teach the claimed feature of “wherein the at least one gas delivery tube includes an inner textile layer and an outer textile layer”.  Additionally, on Pages 14 and 16 Applicant has provided graphical representations of the claimed “gas delivery tube” as described in the disclosed invention (Page 14) with verbal comparative discussion of the Primary Examiner identified “gas delivery tube” of the prior art (Page 16).  Effectively, Applicant is alleging the disclosed structure as shown in Page 14 and attempted to be claimed by the recitation “wherein the at least one gas delivery tube includes an inner textile layer and an outer textile layer” cannot be met by the structure of the prior art as shown in Page 16.  Primary Examiner respectfully disagrees with Applicant’s assertions.  
Applicant is reminded, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this particular case, Applicant has relied on the term “includes” and does not convey any explicit structural or functional configurations of the disclosed “gas delivery tube” to be imparted in to the claim language. 
Regarding the term “includes” and variants (e.g. including, containing, etc.), pursuant to MPEP §2111.03, this term is a transitional phrase and is essentially comparable to “comprising” meaning “is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.” (EMPHASIS ADDED). 
 elements…” there is no expectation of the construction method (e.g. to support gas delivery without any intervening structure there between or solely made of only the “inner textile layer” and the “outer textile layer” or the use of a textile sheathing) or functionality (e.g. “an air impermeable membrane” as alluded to in Claim 16 and discussed in the former rejection under 112(2), Section heading 7 as addressed to Claim 1, Paragraphs 2-6 in which primary examiner suggested “consisting of and/or consisting essentially of” to better identify a distinction between the claimed invention and the prior art made of record). 
For the Primary Examiner to read the limitations of the specification into the claims, would be improper, does not meet the requirements for claim interpretation - effectively narrowing the scope of the claimed invention, and results in false negatives to the identification of application of prior art.   
With respect to the claims, pursuant to the MPEP § 2111, “During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."”.  In this case, the broadest reasonable interpretation supports Primary Examiner’s interpretation of the prior art whereby:
“wherein the at least one gas delivery tube (17/18) includes an inner textile layer (25, “As best shown in FIGS. 2 and 3, the headwear 10 includes an elongated neoprene head strap 25 with a section of hook fasteners 26 at one end adapted to releasably mate with an outside fabric surface 27 of the strap 25 at an opposite end.” Para 0037) and an outer textile layer (28/29, “The head strap 25 has first and second tube holders 28 and 29 attached at respective holding points to retain the airway tubes 17, 18 of the nasal interface 11 in a desired position during use, and to stabilize the reservoir 14 under the nose of the patient. The tube holders 28, 29 are preferably formed of respective elastic strips. The elastic strips are sewn at respective opposite ends to the head strap 25, and cooperate with the strap 25 to form respective eyes 31 and 32 which are pulled open by the patient to receive the airway tubes 17, 18 of the nasal interface 11.” Para 0038)” 
~ Excerpt from Non-Final Office Action, mailed June 21, 2021.
Primary Examiner understands and appreciates Applicants desire to meet the disclosed invention of “gas delivery tube” as shown in Page 14 of the remarks; however, this aspect of the disclosed invention MUST be addressed explicitly in the claim language.  
Again, it should be noted Primary Examiner mentioned concerns about the scope of the “gas delivery tube” limitations in the extensive discussion in the former Office Action rejection under 112(2), Section heading 7 as addressed to Claim 1, Paragraphs 2-6 in which primary examiner suggested “consisting of and/or consisting essentially of” to better identify a distinction between the claimed invention and the prior art made of record. Further, it should be noted, Primary Examiner provided several prior art references to express the Primary Examiner’s concerns to the reading of the “gas delivery tube” limitation and how this limitation could be interpreted.  However, in response, Applicant appears to have dismissed this analysis nd to Last Paragraph).
Regardless, in addition to the aforementioned discussion of “includes” and variants, the application of the prior art by the Primary Examiner effectively discloses a sheathing of textile over the complete structure that is the “gas delivery tube”.  
With respect to Applicant’s arguments to the formation of the “separate component” (Page 15, 2nd Paragraph) again this is not a feature recited within the claim language.  Assuming arguendo, even if Primary Examiner were to improperly import Applicant’s arguments precluding the basis of the “gas delivery tube” not being able to be made of “separate components” Primary Examiner notes the claims as filed reciting the joining of the “inner textile layer” to the “outer textile layer” along a “first seam”.  It has been held that the "integral" is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973) and it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  Thus, it appears not only does Applicant’s disclosure (as shown in Figures 4F and 16 - as provided in the Remarks Page 14) and claim language do not support the basis of preclusions to the “separate component” formation despite Applicant’s arguments.  This inconsistency and lack of support for a prohibition of “separate components” does not obviate the rejection of the prior art under Payne.
Reiterating Primary Examiner’s extensive discussion of the Non-Final Office Action, mailed on June 21, 2021:
which is a national stage entry of PCT/AU2012/000667 having a PCT publication date of December 13, 2012 - outside of the grace period and thus eligible for a rejection under 35 U.S.C. 102(a)(1)) in view of Meyer et al. (2005/0284481), as Ovzinsky discloses the general invention of the claimed invention having multiple layers, but each layer not constructed from fabric, while Meyer et al. (2005/0284481) teaches multiple layered textile materials for forming a gas flow.”
In this case, Primary Examiner informed Applicant that the teaching of multiple layered textile materials for forming a gas flow was known in the prior art.  Primary Examiner urged Applicant to not only overcome the prior art made of record - Payne, but additionally to address the impending obviousness rejection of Ovzinsky in view of Meyer, should Applicant impart further clarifications to the construction and operational functionalities of the claimed “gas delivery tube”.  Primary Examiner notes Applicant again was dismissive of these statements to support compact prosecution of this case. 
	In light of these dismissive actions by the Applicant to address the limitations of “gas delivery tube” as extensively discussed in the 112(2) rejection, Primary Examiner’s interpretation of the prior art utilizing Payne is still applicable and a further the impending interpretation of Ovzinsky in view of Meyer is not necessitated at this time. 
at the very least change the ground of rejection from Payne to Ovzinsky in view of Meyer - wherein Applicant could focus their intentions on whether the combination was appropriate - and at the most determine whether the newly amended claims could be allowable. Yet absent any action from the Applicant and insufficient support to the alleged deficiencies of the prior art - Payne, Primary Examiner is left with no recourse.
Primary Examiner notes Applicant has amended Claims 3, 4, and 16 to further address and further develop the concepts of “air impermeable” of the claimed “gas delivery tube”; however, in Applicant’s remarks instead of highlighting a rationale to support why the combination of Payne in view of Meyer is incorrect, Applicant has laid his arguments giving a mere allegation of patentability based upon the discussion of Claim 1.   As Applicant’s arguments to Claim 1 are insufficient as addressed in the aforementioned analysis, and the new features (additional layers) were previously discussed in Meyer (by the multilayer construction for air impermeability), in spite of these amendments, the non-final rejection of the claims has been maintained and made FINAL.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392.  The examiner can normally be reached on M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785